Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This communication is in response to: Applicant’s Response filed on February 18th 2022.
This action is made Final.
Claims 1-27 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matus, US# 10,278,039 B1 (hereinafter Matus) in view of Villalobos et al., US PG PUB# 2011/0173039 A1 (hereinafter Caterpillar).
As for independent claim 1:
Matus shows a method of characterizing condition of a road along a route travelled by a user of the road using a vehicle, by use of a three-axis accelerometer and a geolocation sensor, comprising steps of: 
along the route, measuring acceleration of the user of the road along three axes with the three-axis accelerometer, and measuring position and speed of the user of the road by the geolocation sensor (11:59-12:24, Matus shows accelerometer and sensor for measuring the road data), 
b) determining vibrations generated by roughness of the road by disregarding, for the acceleration measurements, an effect of travel speed of the user of the road by (14:50-63, Matus shows determining vibration and road condition): 
While Matus shows a plurality of sensors measuring road conditions, Matus does not specifically show i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; ii) when the user of the road rides a motor vehicle or a motorized two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that is a function of speed of the user of the road; c) characterizing the condition of the road by an analysis of the determined vibrations. In the same field of endeavor Caterpillar teaches i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; ii) when the user of the road rides a motor vehicle or a motorized two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that is a function of speed of the user of the road; c) characterizing the condition of the road by an analysis of the determined vibrations in 0020-0024, 0030, 0033 and 0053. In the cited section Caterpillar teaches determining and characterizing the road conditions by measuring and calculating from a plurality of sensors in addition to using multiple algorithms as well, see also 0022, 0023, 0053. Both Matus and Caterpillar teach measuring road conditions. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Matus to incorporate the teaching of Caterpillar, thus analyzing the data from a plurality of sensors and implement in a road maintenance management system along with displaying a maintenance map road conditions to the user (Caterpillar, 0007-0009, 0020, 0030).
As for dependent claim 15:
Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the three-axis accelerometer and the geolocation sensor are integrated in a smartphone (Matus, 2:29-34 and 2:54-3:4). As for dependent claim 16:
Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the predetermined speed range is between 15 and 30 km/h (see predetermined speed in 5:20-62, Matus). As for dependent claim 17:Matus – Caterpillar suggests a method in accordance with claim 16 wherein the predetermined speed range is between 16 and 26 km/h (see predetermined speed in 5:20-62, Matus).As for dependent claim 18:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein a baseline is obtained from measurements of the route travelled by the user of the road (Caterpillar, see characteristics of the road 0020, 0033).As for dependent claim 19:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the road condition is characterized by road sections of the route (Caterpillar, see road condition in 0020, 0033).As for dependent claim 20:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 19, wherein the road condition is characterized by use of a distribution of use determined from vibrations on each road section of the route (14:50-63, Matus shows determining vibration and road condition).As for dependent claim 21:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 19, wherein steps a) and b) are repeated for routes for users of the road, and for each common road section travelled, the road condition is characterized by combining of the determined vibrations for the routes (Caterpillar, 0033-0034). As for dependent claim 22:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 21, wherein combining of the determined vibrations is performed through calibration of the routes, by a method of symmetric optimization in chronological order of travel of the routes (Matus, 14:50-63 and Caterpillar, 0033-0034).As for dependent claim 23:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the measurements are stored in a database (Caterpillar, 0030-0031).As for dependent claim 24:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 23, wherein the measurements are stored by measurement aggregation for a predetermined time window, ranging between 0.05 s and 0.25 s (Caterpillar, 0039, 0050, see aggregation for a predetermined time window).As for dependent claim 25:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 24, wherein measurement aggregation in the predetermined time window comprise at least one vibration component corresponding to a sum of three variances of acceleration measurement on three axes of the three-axis accelerometer (14:50-63, Matus shows determining vibration and road condition and 2:29-34 and 2:54-3:4). 
As for dependent claim 26:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the vehicle is determined by the measurements (Caterpillar, 0020-0023).As for dependent claim 27:Matus – Caterpillar suggests a method of characterizing the condition of a road as claimed in claim 14, wherein the road condition characterization is displayed on a road map, a smartphone or a computer system (Matus, 2:29-34 and 2:54-3:4).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant's arguments filed February 8th, 2022 have been fully considered but they are not persuasive.  The Office refers applicants to MPEP 2123 and the last Office Action mailed on 01/20/2022 Pgs. 5 and 6, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for 35 USC 103 rejection:
As for independent claim 14:
	Applicants assert The Examiner erroneously concludes regarding Caterpillar i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; i1) when the user of the road rides a motor vehicle or a motorized
two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that
is a function of speed of the user of the road; c) characterizing the condition of the road by an
analysis of the determined vibrations (Applicant’s Remarks, Pgs. 8 and 9).
The Office respectfully disagrees.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As shown in the previous Office Action, mailing date 01/20/2022, and also above, the combined teachings of Matus and Caterpillar show and suggests all the limitations of claim 14 including: i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; ii) when the user of the road rides a motor vehicle or a motorized two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that is a function of speed of the user of the road; c) characterizing the condition of the road by an analysis of the determined vibrations. Caterpillar teaches i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; ii) when the user of the road rides a motor vehicle or a motorized two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that is a function of speed of the user of the road; c) characterizing the condition of the road by an analysis of the determined vibrations in Paras 0020-0024, 0030, 0033 and 0053. In the cited sections, Caterpillar teaches determining and characterizing the road conditions by measuring and calculating from a plurality of sensors in addition to using multiple algorithms as well, see also 0022, 0023, 0053. Both Matus and Caterpillar teach measuring road conditions. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Matus to incorporate the teaching of Caterpillar, thus analyzing the data from a plurality of sensors and implement in a road maintenance management system along with displaying a maintenance map road conditions to the user (Caterpillar, 0007-0009, 0020, 0030). As shown above the teachings of Matus and Caterpillar teach all the limitations of independent claim 14 including: i) when the user of the road rides a bicycle, determining the vibrations by using the acceleration measurements for a predetermined speed range; ii) when the user of the road rides a motor vehicle or a motorized two-wheeler, determining the vibrations by dividing the measured acceleration by a baseline that is a function of speed of the user of the road; c) characterizing the condition of the road by an analysis of the determined vibrations. At this time independent claim 14 is not in condition for an allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175